Exhibit 10.20

 

TENTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”), dated as of
August 7, 2012 (the “Amendment Date”), between NEW MOUNTAIN FINANCE SPV FUNDING,
L.L.C., a Delaware limited liability company (the “Borrower”), NEW MOUNTAIN
FINANCE HOLDINGS, L.L.C., as collateral administrator (the “Collateral
Administrator”), WELLS FARGO SECURITIES, LLC, a Delaware limited liability
company (the “Administrative Agent”), WELLS FARGO BANK NATIONAL ASSOCIATION, as
collateral custodian (the “Collateral Custodian”), and WELLS FARGO BANK,
NATIONAL ASSOCIATION, as a lender (the “Lender”).

 

WHEREAS, the Borrower, the Collateral Administrator, the Administrative Agent,
the Collateral Custodian, the Lender and the other lenders party from time to
time thereto, are party to the Loan and Security Agreement, dated as of
October 27, 2010 (as amended from time to time prior to the date hereof, the
“Loan and Security Agreement”), providing, among other things, for the making
and the administration of the Advances by the lenders to the Borrower;

 

WHEREAS, the Borrower, the Collateral Administrator, the Administrative Agent,
the Collateral Custodian and the Lender desire to amend the Loan and Security
Agreement, in accordance with Section 12.1 of the Loan and Security Agreement
and subject to the terms and conditions set forth herein.

 

NOW THEREFORE, in consideration of the foregoing premises and the mutual
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.1.                  Defined Terms.  Terms used but not defined herein
have the respective meanings given to such terms in the Loan and Security
Agreement.

 

ARTICLE II

 

Amendments to Loan and Security Agreement

 

SECTION 2.1.                  Section 1.1 of the Loan and Security Agreement and
Annex B to the Loan and Security Agreement shall each be amended by deleting
“$175,000,000” where it appears therein and inserting in lieu thereof
“$200,000,000”.

 

SECTION 2.2.                  Section 1.1 of the Loan and Security Agreement
shall be amended by deleting clause (f) in the definition of “Eligible Obligor”
and inserting the following in lieu thereof:

 

--------------------------------------------------------------------------------


 

“(f)                             where the sum of the OLB of all Eligible Loans
made to such Obligor (including any Affiliate thereof) does not exceed
$20,000,000.”

 

SECTION 2.3.                  Section 1.1 of the Loan and Security Agreement
shall be amended by deleting the definitions of “Non-Usage Fee Rate” and “Unused
Facility Amount” and inserting in lieu thereof the following and by inserting
the following definition of “Tenth Amendment Effective Date” in the appropriate
alphabetical order:

 

“Non-Usage Fee Rate”:  (a) Prior to the Tenth Amendment Effective Date,
(i) 0.50% of the first $35,000,000 of the Unused Facility Amount and (ii) a rate
per annum equal to the then-current Applicable Spread on the portion of the
Unused Facility Amount in excess of $35,000,000, (b) during the first six
(6) months following the Tenth Amendment Effective Date, (i) 0.50% on the first
$60,000,000 of the Unused Facility Amount and (ii) a rate per annum equal to the
then-current Applicable Spread on the portion of the Unused Facility Amount in
excess of $60,000,000, (c) from six (6) to eight (8) months following the Tenth
Amendment Effective Date, (i) 0.50% on the first $46,666,667 of the Unused
Facility Amount and (ii) a rate per annum equal to the then-current Applicable
Spread on the portion of the Unused Facility Amount in excess of $46,666,667 and
(d) thereafter, (i) 0.50% on the first $40,000,000 of the Unused Facility Amount
and (ii) a rate per annum equal to the then-current Applicable Spread on the
portion of the Unused Facility Amount in excess of $40,000,000.

 

“Tenth Amendment Effective Date”:  The date on which the Tenth Amendment, dated
as of August 7, 2012, to this Agreement becomes effective.

 

“Unused Facility Amount”:  At any time, (a) the Facility Amount minus (b) the
Advances Outstanding at such time.

 

ARTICLE III

 

Representations and Warranties

 

SECTION 3.1.                  The Borrower hereby represents and warrants to the
Administrative Agent and the Lender that, as of the Amendment Date, (i) no
Default, Event of Default, Change of Control or Collateral Administrator
Termination Event has occurred and is continuing and (ii) the representations
and warranties of the Borrower contained in the Loan and Security Agreement are
true and correct in all material respects on and as of such day (other than any
representation and warranty that is made as of a specific date).

 

ARTICLE IV

 

Condition Precedent

 

This Amendment shall become effective as of the Amendment Date upon the
satisfaction of the following conditions (or until such conditions are waived in
writing by the Administrative Agent in its sole discretion):

 

2

--------------------------------------------------------------------------------


 

(a)         this Amendment shall have been duly executed by, and delivered to,
the parties hereto;

 

(b)         the Collateral Administrator on behalf of the Borrower shall have
paid, or caused to be paid, to the Administrative Agent a structuring fee in an
amount equal to $316,502;

 

(c)          the Administrative Agent shall have received satisfactory evidence
that the Borrower and the Collateral Administrator have obtained all required
consents and approvals of all Persons to the execution, delivery and performance
of this Amendment and the consummation of the transactions contemplated hereby;

 

(d)         each applicable Lender shall have received a duly executed copy of
its Variable Funding Note, in a principal amount equal to the increased
Commitment of such Lender; and

 

(e)          the Administrative Agent shall have received the executed legal
opinion or opinions of Simpson Thacher & Bartlett LLP, counsel to the Borrower,
covering authorization and enforceability of this Amendment in form and
substance acceptable to the Administrative Agent in its reasonable discretion.

 

ARTICLE V

 

Miscellaneous

 

SECTION 5.1.                  Governing Law. THIS AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

SECTION 5.2.                  Severability Clause.  In case any provision in
this Amendment shall be invalid, illegal or unenforceable, the validity,
legality, and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.

 

SECTION 5.3.                  Ratification.  Except as expressly amended hereby,
the Loan and Security Agreement is in all respects ratified and confirmed and
all the terms, conditions and provisions thereof shall remain in full force and
effect.  This Amendment shall form a part of the Loan and Security Agreement for
all purposes.

 

SECTION 5.4.                  Counterparts.  The parties hereto may sign one or
more copies of this Amendment in counterparts, all of which together shall
constitute one and the same agreement.  Delivery of an executed signature
page of this Amendment by facsimile or email transmission shall be effective as
delivery of a manually executed counterpart hereof.

 

SECTION 5.5.                  Headings.  The headings of the Articles and
Sections in this Amendment are for convenience of reference only and shall not
be deemed to alter or affect the meaning or interpretation of any provisions
hereof.

 

3

--------------------------------------------------------------------------------


 

[SIGNATURES FOLLOW]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the Amendment Date.

 

 

 

NEW MOUNTAIN FINANCE SPV FUNDING, L.L.C., as the Borrower

 

 

 

 

 

 

By: New Mountain Finance Holdings, L.L.C., its managing member

 

 

 

 

By:

/s/ ADAM WEINSTEIN

 

 

Name: Adam Weinstein

 

 

Title: Chief Financial Officer and Treasurer

 

 

 

 

 

 

 

NEW MOUNTAIN FINANCE HOLDINGS, L.L.C., as the Collateral Administrator

 

 

 

 

 

 

By:

/s/ ADAM WEINSTEIN

 

 

Name: Adam Weinstein

 

 

Title: Chief Financial Officer and Treasurer

 

[Signature Page to Tenth Amendment to Loan and Security Agreement]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO SECURITIES, LLC,

 

as Administrative Agent

 

 

 

 

 

 

 

By:

/s/ ALLAN SCHMITT

 

 

Name:

Allan Schmitt

 

 

Title:

Vice President

 

 

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

 

representing 100% of the aggregate Commitments of the Lenders in effect as of
the date hereof

 

 

 

 

 

 

 

By:

/s/ JASON POWERS

 

 

Name:

Jason Powers

 

 

Title:

Managing Director

 

[Signature Page to Tenth Amendment to Loan and Security Agreement]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, not in its individual capacity but
solely as Collateral Custodian

 

 

 

 

 

By:

/s/ REID C. DENNY

 

 

Name:

Reid C. Denny

 

 

Title:

Vice President

 

[Signature Page to Tenth Amendment to Loan and Security Agreement]

 

--------------------------------------------------------------------------------